DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 10, 11, 13-18, and 21 are allowed.
Claim 1 was amended as follows:
1. (Currently Amended) An organic electroluminescent device, comprising 
[1] a first electrode layer,
[2] a 2first carrier functional layer, 
[3] a light-emitting layer and 
[4] a second electrode layer stacked in 3sequence, 
wherein 
[5a] the first carrier functional layer is an electron blocking layer, and 
[5b] a P-doped layer is arranged between the electron blocking layer and the 4light-emitting layer,
wherein
[6a] the light-emitting layer is a blue light emitting layer, 
[6b] the electron blocking layer is doped with a material in the blue light emitting layer, and 
[6c] the P-doped layer is in direct contact with the blue light emitting layer,
wherein
[7a] a second carrier functional layer is disposed between the light-emitting layer and the second electrode layer,
[7b] the second carrier functional layer is a hole blocking layer, and
hole blocking layer and the light emitting layer,
[7d] wherein the N-doped layer is in direct contact with the light emitting layer.

As explained in the Non-Final Rejection mailed 08/23/2021, US 2014/0070185 (“Im”) in view of US 2012/0001156 (“Cho”) and US 2016/0322568 (“Fadhel”) teaches each of the features of claim 1 except for the features added by the current Amendment filed 10/23/2021.
Each of the following references teaches the newly added claim features.
(1) US 2018/0047925 (“Kim”) teaches an organic electroluminescent device (Fig. 1) including the newly added claim features of claim 1, as follows:
wherein 
[5a] the first carrier functional layer is an electron blocking layer [40 or 40/50; ¶¶ 40, 46-47], and 
[5b] a P-doped layer [55e, Embodiment V in Fig. 2A; ¶¶ 60, 65-66] is arranged between the electron blocking layer [40 or 40/50] and the light-emitting layer [60],
wherein
…
 [6c] the P-doped layer 55e is in direct contact with the … light emitting layer 60

(2) US 2020/0168831 (“Chen”) teaches an organic electroluminescent device (Fig. 3) including the newly added claim features of claim 1, as follows:
wherein 
[5a] the first carrier functional layer is an electron blocking layer [109; ¶¶ 71-73], and 
[5b] a P-doped layer [102 with P-dopant 1021; ¶ 39] is arranged between the electron blocking layer [109] and the light-emitting layer [103; ¶¶ 61, 64],

… 
[6c] the P-doped layer 102 is in direct contact with the … light emitting layer 103 [as shown in Fig. 3]

Even if either of Kim and Chen could be properly combined with one or more of Im, Cho and Fadhel, the prior art does not reasonably teach or suggest --in the context of claim 1-- the features 
wherein
…
[7b] the second carrier functional layer is a hole blocking layer, and
[7c] an N-doped layer is arranged between the hole blocking layer and the light emitting layer,
[7d] wherein the N-doped layer is in direct contact with the light emitting layer.

In addition, it is noted that the Instant Application makes a distinction between each of the hole injection layer, the hole transport layer, and the electron blocking layer (Instant Specification: ¶¶ 13, 26, 56) as well as a distinction between each of the electron injection layer, the electron transport layer, and the hole blocking layer (Instant Specification: ¶¶ 17, 68).  As such, for the purposes of examination, the prior art has been considered in the context of this distinction.  In other words, neither of the hole injection layer and the hole transport layer are taken as an electron blocking layer, and neither of the electron injection layer and the electron transport layer are taken as an hole blocking layer.


Claims 3-7, 10, 11, 13, 15-18, and 21 depend from one of independent claims 1 and 14 and are allowable for the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814